Exhibit 32.1 Section 1350 Certification The following statement is provided by the undersigned to accompany the Form 10-K ofBridgeton Global Directional Fund, LP pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350). The undersigned certifies that the foregoing Report on Form 10-K fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m) and that the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations ofBridgeton Global Directional Fund, LP March 31, 011 /s/Stephen J.Roseme Stephen J. Roseme Chief Executive, Principal Executive Officer and Principal Financial Officer BridgetonFund Management, LLC the general partner of Bridgeton Tactical Advisors Fund, LP
